Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is December 2, 2020. This Office Action is in response to the Restriction/Election response filed July 14, 2022. This action is a NON-FINAL REJECTION.
Election/Restrictions
Applicant’s election of Invention I, a memory device, in the reply filed July 14, 2022 is acknowledged.  Applicant indicates original Claims 1 – 10 as drawn to the elected invention. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As such, Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, 7, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE ‘071 (US 2020/0091071 A1; pub. date March 19, 2020).
Regarding Claim 1: LEE ‘071 discloses a memory device (“SEMICONDUCTOR DEVICE INCLUDING GATE PATTERN HAVING PAD REGION”, Abstract, FIG. 2B, FIG. 3), comprising:

    PNG
    media_image1.png
    488
    603
    media_image1.png
    Greyscale



 a substrate 50, having an array region A1 ([0051], “first area A1”) and a staircase region A2 ([0051], “second area A2”); a stack structure 160, disposed on the substrate 50 ([0050]), wherein the stack structure 160 comprises a plurality of dielectric layers 114 (“intermediate interlayer insulation layers 114”) and a plurality of conductive layers 158 (“plurality of gate patterns 158”) stacked alternately (FIG. 2B); a plurality of pads 158Pa, 158P, 158Pb (“gate pad regions”, [0054]), disposed on the substrate 50 in the staircase region A2, wherein the plurality of pads 158Pa, 158P, 158Pb are respectively connected to the plurality of conductive layers 158 (FIG. 2B, FIG. 3), so as to form a staircase structure (FIG. 2B, FIG. 3); and a protective layer 130 ([0061], “an insulation liner 130”), disposed on the stack structure to contact a topmost conductive layer 158Pa, wherein a top surface of the protective layer 130 adjacent to a topmost pad 158Pa has a curved profile ([0059], FIG. 2B).

    PNG
    media_image2.png
    488
    526
    media_image2.png
    Greyscale


Regarding Claim 2: LEE ‘071 discloses the memory device according to claim 1, wherein the topmost pad 158Pa has an extension portion extending to cover a curved top surface of the protective layer 130 (FIG. 2).
Regarding Claim 3: LEE ‘071 discloses the memory device according to claim 1, wherein the protective layer 130 has a thickness greater than a thickness of a topmost dielectric layer 156 ([0053], FIG. 2B; FIG. 3).
Regarding Claim 5: LEE ‘071 discloses the memory device according to claim 1, wherein a bottommost conductive layer is a ground select line (GSL), the topmost conductive layer is a string select line (SSL), and the conductive layers between the GSL and the SSL are word lines ([0033]; FIG. 1A).
Regarding Claim 6: LEE ‘071 discloses the memory device according to claim 1, wherein each pad has a thickness greater than or equal to a thickness of each conductive layer (FIG. 2B; FIG. 3; [0067]).
Regarding Claim 7: LEE ‘071 discloses the memory device according to claim 1, wherein each pad and a corresponding conductive layer connecting thereto are located at a same level (FIG. 2B, FIG. 3).
Regarding Claim 8: LEE ‘071 discloses the memory device according to claim 1, further comprising a plurality of vertical channel structures 140 (See FIG. 6 together with FIGs. 2A, 2B, 3; [0114] – [0122]) penetrating through the stack structure on the array region, wherein the plurality of vertical channel structures 140 are connected to the substrate 50 in the array region.
Regarding Claim 9: LEE ‘071 discloses the memory device according to claim 8, wherein each vertical channel structure 140 (See FIG. 6 together with FIGs. 2A, 2B, 3; [0114] – [0122]) comprises: an epitaxial layer connecting the substrate in the array region A1; a dielectric pillar disposed on the epitaxial layer; a channel layer encapsulating the dielectric pillar; and a charge storage layer disposed between the channel layer and the stack structure (FIG. 6; [0114] – [0122]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LEE ‘071 as applied to claim 1 above..
Regarding Claim 4: LEE ‘071 discloses the memory device according to claim 1 as noted above.
Regarding further wherein a ratio of a thickness of the protective layer to a thickness of a topmost dielectric layer is 2:1 to 10:1 – LEE ‘071 is silent. 
Note LEE ‘071 teaches a portion of the topmost dielectric layer 156 is a liner that may be between the protective layer 130 and each of the upper and the intermediate conductive layers 158 (See [0051]). LEE ‘071 also teaches an embodiment (See FIG. 2B and FIG. 3) where the protective layer 130 is relatively thicker than the dielectric layer 156. 
As such, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LEE ‘071 to achieve Claim 4, based on the teachings of LEE ‘071. The motivation to do so would have been to achieve a suitable thickness of 130 to aid in preventing defects that may occur due to deformation of the void spaces formed by removal of the first and second pad mold layers (See [0180]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LEE ‘071 as applied to claim 1 above, and further in view of SHIN ‘707 (US 2018/0068707 A1; pub. date March 8, 2018).
Regarding Claim 10: LEE ‘071 discloses the memory device according to claim 1, but is silent regarding further wherein the substrate  further comprises a periphery region, the staircase region is located between the periphery region and the array region, and a plurality of metal-oxide semiconductor (MOS) devices are disposed on the substrate in the periphery region. However, SHIN ‘707, in the same field of endeavor (“SEMICONDUCTOR MEMORY DEVICE AND METHOD OF FABRICATING THE SAME”), teaches these additional limitations. See [0022], “…memory cell transistors MCT may be metal-oxide-semiconductor (MOS) field effect transistors using a channel structure as channel regions..”. See also ABSTRACT; [0004]; FIG. 2 and FIG. 3; [0024], “Referring to FIGS. 2 and 3, a substrate 100 may include a cell array region CAR, a peripheral circuit region PR, and a contact region CR between the cell array region CAR and the peripheral circuit region PR”; See contact staircase region CR in FIG. 3. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LEE ‘071 to achieve Claim 10, based on the teachings of SHIN ‘707 noted above. The motivation to do so would have been to provide a semiconductor memory device having increased integration density (SHIN ‘707, [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813